MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Mar 12 2019, 9:12 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshua J. Farris,                                        March 12, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1853
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt Eisgruber,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Steven J. Rubick,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1609-MR-35168



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019                 Page 1 of 9
                                          Statement of the Case
                                                                               1
[1]   Joshua Farris appeals his conviction of murder, a felony. We affirm.


                                                     Issue
[2]   Farris raises one issue, which we restate as: whether the State presented

      sufficient evidence to sustain his conviction.


                                   Facts and Procedural History
[3]   Jeannie Howard lived with John Cobb, but she had been involved in a romantic

      relationship with Farris. On the night of June 22, 2016, Howard wanted to go

      to a cookout at Brian Lankford’s house. Cobb drove her there, with the intent

      to drop her off and pick her up later. They arrived after 10:30 p.m. Farris was

      present and greeted Cobb. Cobb recognized Farris and did not want to leave

      Howard with him, but Howard insisted on staying at the cookout. Cobb left

      after Howard agreed that she would call him when she was ready to come

      home. Howard never called Cobb. Instead, later that night Lankford drove

      Farris and Howard to Farris’ mobile home on the east side of Indianapolis and

      dropped them off. The next day, Cobb returned to Lankford’s house. Lankford

      told him Howard had left the cookout with Farris.


[4]   At 12:39 a.m. on June 24, 2016, Officer William Pang of the Indianapolis

      Metropolitan Police Department (IMPD) and other officers were dispatched to



      1
          Ind. Code § 35-42-1-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 2 of 9
      the far east side of Indianapolis to investigate a report of a body found alongside

      a road. The officers arrived at a bridge on East Troy Avenue, where they met

      the two people who had reported finding the body. The officers next observed a

      nude woman’s body, lying along the side of the road up against the wall of the

      bridge. A black dress had been placed over the woman’s face.


[5]   The officers noted that a clothes dryer sheet was stuck to the bridge wall near

      the body, and they also found drops of blood on the bridge wall. Officer Pang

      looked beneath the bridge and saw a black plastic trash bag laying on the

      ground. Detective Gary Toms, a crime scene investigator, and a deputy

      coroner arrived at the scene. The investigator found an empty antifreeze bottle

      in the trash bag under the bridge. There was a spot of what appeared to be

      blood on the trash bag. The coroner copied the body’s fingerprints and gave

      them to Detective Toms, who went to IMPD offices, where he checked the

      fingerprint database and identified the deceased as Jeannie Howard.


[6]   An autopsy was performed on Howard’s body at 8:15 a.m. on June 24, 2016.

      The examiner determined the body was in the early stages of decomposition

      and concluded that Howard had died at least thirty-six hours before her body

      was found. There were four chopping-type wounds to her head, plus a tearing

      wound to one of her ears. The wounds fractured her skull, causing

      hemorrhaging inside the skull. The examiner later determined the wounds

      resulted from the use of a “significant amount of force.” Tr. Vol. II, p. 180.

      The cause of death was ruled a homicide.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 3 of 9
[7]    After the autopsy, Detective Toms and other officers continued their

       investigation and learned that Howard had last been seen with Farris. On the

       night of June 24, 2016, Detective Toms and other officers went to Farris’

       mobile home, but no one was present.


[8]    Next, Detective Toms and other officers went to Farris’ mother’s home. She

       did not know where Farris could be found. During the visit, an officer noticed

       that Farris’ mother’s car, a white Chevrolet Impala, was parked nearby. There

       appeared to be blood on the car’s trunk. A witness had reported seeing Farris

       driving the Impala on June 23, 2016, near Farris’ mobile home.


[9]    Detective Toms obtained a search warrant for the Impala. He and a crime

       scene investigator searched the car at 2:44 a.m. on June 25, 2016. They found

       nothing in the passenger compartment, but the investigator smelled the odor of

       blood emanating from the trunk before they opened it. When they opened the

       trunk, they discovered the interior was spattered with a “significant” amount of

       blood. Id. at 115. In addition, blood had pooled in the spare tire well. Among

       other contents, the investigator found an “industrial sized wrench” with blood

       on it. Id. at 61. She also saw a fingerprint in the blood stain on the trunk.


[10]   Later in the day on June 25, 2016, Detective Toms and other officers returned

       to Farris’ residence, but he was still absent. They obtained a search warrant for

       the mobile home. During the search, officers discovered blood in a trash can on

       a porch. They also found a bucket in the kitchen sink. The bucket contained

       dark clothing and water mixed with bleach. In addition, a hatchet had been


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 4 of 9
       placed on top of a cabinet in the kitchen, hidden out of sight. In Farris’

       bedroom, the officers discovered blood spatter on the ceiling and floor. They

       also found a large, still-damp blood stain on a mattress, which had been flipped

       over to cover the stain. There were items of women’s clothing found on the

       bedroom floor, along with a clothes dryer sheet. The officers noticed another

       clothes dryer sheet on a hallway floor, by a back door. There was also a

       bloodstain on the floor near the back door.


[11]   Subsequent serological testing confirmed the presence of blood on the bridge

       wall near Howard’s body, and on the antifreeze bottle that was found

       underneath the bridge. In addition, testing confirmed the presence of blood on

       the Impala’s trunk lid and rear bumper, the wrench found in the Impala’s trunk,

       and in the Impala’s spare tire well. Finally, testing revealed the presence of

       blood in multiple locations at Farris’ mobile home: in the garbage can on the

       porch, on the bedroom carpet, the bedroom ceiling, the mattress, and on the

       floor by the back door. The hatchet was tested for blood, and the results were

       indeterminate.


[12]   DNA testing of blood samples taken at the bridge, in the Impala, and in Farris’

       residence revealed the blood matched Howard’s DNA profile. In addition, a

       fingerprint examiner found Farris’ fingerprint on the empty antifreeze bottle.

       The examiner also identified Farris’ fingerprint on the Impala’s trunk lid, in a

       spot of blood.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 5 of 9
[13]   Officers continued to search for Farris, but he was not in Indianapolis, and he

       did not attempt to contact his parents. An officer later learned that Farris might

       be in Ocala, Florida and notified the United States Marshals’ office in that area.

       Farris was arrested in Ocala on September 15, 2016, after he was found living

       in a tent behind a store. He was brought back to Indiana.


[14]   On September 28, 2016, the State charged Farris with murder. Farris waived

       his right to a trial by jury, and the case was tried to the bench. Farris testified in

       his own defense at trial. He claimed that he had left Howard at his mobile

       home on the night of June 22, 2016. Farris further claimed he found her dead

       in his bed when he returned the next day. He stated that he had attempted to

       conceal the murder and had disposed of Howard’s body at the bridge because

       he was innocent but was afraid he would be held responsible in any event. The

       court determined Farris was guilty of murder and imposed a sentence. This

       appeal followed.


                                    Discussion and Decision
[15]   Farris argues that the State failed to prove that he killed Howard. When

       reviewing the sufficiency of the evidence to support a conviction, “‘appellate

       courts must consider only the probative evidence and reasonable inferences

       supporting the verdict.’” Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016) (quoting

       McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2015)). It is not our role as an

       appellate court to assess witness credibility or to weigh the evidence. Sage v.

       State, 114 N.E.3d 923, 929 (Ind. Ct. App. 2018).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 6 of 9
[16]   We will affirm the conviction unless no reasonable fact-finder could find the

       elements of the crime proven beyond a reasonable doubt. Id. A verdict may be

       sustained based upon circumstantial evidence alone if that circumstantial

       evidence supports an inference of guilt beyond a reasonable doubt. Houston v.

       State, 730 N.E.2d 1247, 1248 (Ind. 2000).


[17]   To obtain a conviction for murder as charged, the State was required to prove

       beyond a reasonable doubt that: (1) Farris (2) knowingly or intentionally (3)

       killed Howard. Ind. Code § 35-42-1-1. The evidence most favorable to the

       judgment establishes that Lankford drove Farris and Howard to Farris’ mobile

       home late on the night of June 22, 2016, and Farris was the last person seen

       with Howard before she was killed.


[18]   The medical examiner determined Howard most likely died at least thirty-six

       hours before her body was discovered after midnight on June 24, 2016. That

       timeframe supports a determination that Farris killed Howard after they arrived

       at Farris’ mobile home.


[19]   In addition, the police found two items that Farris could have used to inflict the

       fatal chopping-type wounds upon Howard: (1) the hatchet that had been

       hidden on top of a cabinet in Farris’ kitchen; and (2) the blood-stained

       industrial-type wrench that was found in the Impala’s trunk.


[20]   Farris argued and speculated that someone else could have committed the

       murder, however, there was no sign of a break-in at his residence. To the

       contrary, the police had to forcibly enter his mobile home to execute the search

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 7 of 9
       warrant. Further, Farris had a motive: jealousy over Howard’s continued

       relationship with Cobb.


[21]   It is undisputable that Farris took extensive steps to conceal Howard’s death.

       On the other hand, he admitted that he flipped over his mattress to hide the

       blood stain. He also admitted that he initially placed some blood-spattered

       items in a trash can on his porch, but he later took those items to an off-site

       dumpster. The police found dark clothes soaking in a bucket of water mixed

       with bleach in Farris’ kitchen sink, not far from where the hatchet had been

       hidden on top of a cabinet. Finally, Farris admitted that he had discarded

       Howard’s nude body along the side of a bridge before leaving the state. He had

       intended to hurl her body off the bridge but was startled by an oncoming car

       and fled. No matter how frightened Farris claimed to be, he asks us to overlook

       his callous treatment of Howard’s body.


[22]   Farris argues that Cobb also had a motive to kill Howard, that is, jealousy of

       Farris. Farris further claims, as he did during trial, that he attempted to conceal

       the murder and fled the state not because he was guilty of the murder, but

       rather because he believed he was being set up and framed. These arguments

       are no more than a request that we reweigh the evidence in his favor, in

       contravention of our standard of review. We find the State presented an

       overwhelming amount of sufficient circumstantial evidence to sustain Farris’

       conviction of murder as found by the trial court judge. See Kriner v. State, 699

       N.E.2d 659, 664 (Ind. 1998) (there was sufficient circumstantial evidence to

       sustain murder conviction; defendant was in the same area as the victim at the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 8 of 9
       time of the murder, the possible murder weapon was found nearby, Kriner had

       access to the weapon before the crime, and Kriner had a motive to kill the

       victim).


                                                Conclusion
[23]   For the reasons stated above, we affirm the judgment of the trial court.


[24]   Affirmed.


       Mathias, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1853 | March 12, 2019   Page 9 of 9